EXHIBIT 10.6

 

CONSENT AND FIRST AMENDMENT TO TERM LOAN CREDIT AGREEMENT

 

THIS CONSENT AND FIRST AMENDMENT TO TERM LOAN CREDIT AGREEMENT (this
“Amendment”) is entered into as of January 1, 2005 by and among COMSYS SERVICES
LLC, a Delaware limited liability company and successor by merger to Venturi
Technology Partners, LLC (“COMSYS Services”), COMSYS INFORMATION TECHNOLOGY
SERVICES, INC., a Delaware corporation and successor by merger to COMSYS
Holding, Inc. (“COMSYS IT”; COMSYS Services and COMSYS IT are referred to herein
each individually as a “Borrower” and collectively as the “Borrowers”), COMSYS
IT PARTNERS, INC., a Delaware corporation (“Holdings”), PFI CORP., a Delaware
corporation (“PFI Holdings”), COMSYS Services, acting in its capacity as
borrowing agent and funds administrator for and on behalf of the Borrowers (in
such capacity, the “Funds Administrator”), the financial institutions parties
hereto as lenders (each individually a “Lender” and collectively the “Lenders”),
MERRILL LYNCH CAPITAL, a division of Merrill Lynch Business Financial Services
Inc., as administrative agent (in such capacity, the “Administrative Agent”),
and HERITAGE BANK, SSB, a Texas-chartered savings bank, as collateral agent (in
such capacity, the “Collateral Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrowers, Holdings, PFI Holdings, the Administrative Agent, the
Collateral Agent and each Lender are parties to that certain Term Loan Credit
Agreement dated as of September 30, 2004 (as the same has been and hereafter may
be further amended, modified, restated or otherwise supplemented from time to
time, the “Credit Agreement”); and

 

WHEREAS, the Credit Parties that are a party hereto have requested, among other
things, that the Administrative Agent, the Collateral Agent and the Lenders (i)
consent to the contribution by Holdings of all of the issued and outstanding
capital stock of PFI Holdings to COMSYS IT and, in connection therewith, the
conversion of PFI Holdings from a Delaware c-corporation to a Delaware limited
liability company (the “PFI Equity Contribution”), and (ii) amend the Credit
Agreement as hereinafter set forth; and

 

WHEREAS, the Administrative Agent, the Collateral Agent and the Lenders agree to
accommodate such requests of the Credit Parties, on the terms and subject to the
conditions herein set forth.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:

 

1. Defined Terms. Capitalized terms used but not defined herein shall have the
meanings ascribed to them in the Credit Agreement.

 

2. Amendments. Effective as of the date hereof, upon satisfaction of the
conditions precedent set forth in Section 4 hereof, the Credit Agreement is
amended as set forth in this Section 2:

 

(a) Section 1.1. Section 1.1 of the Credit Agreement is amended by adding
thereto the following defined terms and their respective definitions in the
correct alphabetical order:



--------------------------------------------------------------------------------

“First Amendment” means that certain First Amendment to Term Loan Credit
Agreement dated as of January 1, 2005 by and among the Borrowers and certain
other Credit Parties, the Administrative Agent, the Collateral Agent and the
Lenders.

 

“PFI Equity Contribution” means the contribution by Holdings of all of the
issued and outstanding capital stock of PFI Holdings to COMSYS IT and the
conversion of PFI Holdings from a Delaware c-corporation to a Delaware limited
liability company.

 

(b) Section 1.1. Section 1.1 of the Credit Agreement is hereby amended by
substituting the definition of the term “Financing Documents” as set forth below
in lieu of the current version of such definition contained in Section 1.1 of
the Credit Agreement:

 

“Financing Documents” means this Agreement, the Second Lien Term Notes, the
Security Documents, the Information Certificate, the Fee Letter, the Second Lien
Intercreditor Agreement, the First Amendment, any fee letter between an Agent
and any Borrower relating to the transactions contemplated hereby and all other
documents, instruments and agreements contemplated herein or thereby and
executed concurrently by a Credit Party with or in favor of an Agent or the
Lenders in connection herewith or at any time and from time to time hereafter,
as any or all of the same may be amended, supplemented, restated or otherwise
modified from time to time.

 

(c) Section 3.4. Section 3.4 of the Credit Agreement is hereby deleted in its
entirety and the following is substituted in lieu thereof:

 

“Section 3.4 Capitalization.

 

The authorized equity securities of each of the Credit Parties as of the Closing
Date is as set forth on the Information Certificate. All issued and outstanding
equity securities of each of the Credit Parties are duly authorized and validly
issued, fully paid, nonassessable, and, solely with respect to the equity
securities of PFI Holdings, each Borrower and each of their respective
Subsidiaries, free and clear of all Liens other than those in favor of
Collateral Agent for the benefit of Agents and Lenders, and Liens permitted
pursuant to Section 5.2(d) and Section 5.2(h), and all such equity securities of
each Credit Party were issued in compliance with all applicable state, federal
and foreign laws concerning the issuance of securities. The identity of the
holders of the equity securities of each of the Credit Parties and the
percentage of their fully-diluted ownership of the equity securities of each of
the Credit Parties as of the Closing Date is set forth on the Information
Certificate. Holdings owns all of the issued and outstanding equity securities
of COMSYS IT and, prior to the consummation of the PFI Equity Contribution, PFI
Holdings. COMSYS IT owns all of the issued and outstanding equity securities of
COMSYS Services and COMSYS Limited and, following the consummation of the PFI
Equity Contribution, PFI Holdings. No shares of the capital stock or other
equity securities of any Credit Party, other than those described above, are
issued and outstanding. Except as set forth on the Information Certificate, as
of the Closing Date there are no

 

2



--------------------------------------------------------------------------------

preemptive or other outstanding rights, options, warrants, conversion rights or
similar agreements or understandings for the purchase or acquisition from any
Credit Party of any equity securities of any such entity.”

 

(d) Section 4.1(c). Section 4.1(c) of the Credit Agreement is hereby deleted in
its entirety and the following is substituted in lieu thereof:

 

“(c) together with each delivery of financial statements pursuant to Sections
4.1(a) and 4.1(b), a Compliance Certificate (it being understood that the Credit
Parties shall only be required to complete and deliver the financial covenant
calculations attached to the Compliance Certificate to the extent that the
Borrowers are required to evidence compliance with the financial covenants set
forth in Article VII hereof) and together with each delivery of financial
statements pursuant to Section 4.1(b), an Excess Cash Flow Certificate;”

 

(e) Section 5.1(d). Section 5.1(d) of the Credit Agreement is hereby deleted in
its entirety and the following is substituted in lieu thereof:

 

“(d) intercompany Debt arising from loans made by a Borrower to (i) any other
Borrower or any Domestic Wholly-Owned Subsidiary of any Borrower and (ii) its
Foreign Subsidiaries which are Wholly-Owned Subsidiaries in an aggregate amount
under this clause (ii) not to exceed $1,000,000 at any time outstanding;
provided, however, in each case, such Debt shall be evidenced by promissory
notes having terms reasonably satisfactory to Collateral Agent, the sole
originally executed counterparts of which shall be pledged to the Collateral
Agent and delivered to the First Lien Agent as contractual representative for
the Collateral Agent pursuant to the Second Lien Intercreditor Agreement (or,
following the Discharge of all First Lien Debt, the Collateral Agent), as
security for the Obligations;”

 

(f) Section 5.4. Section 5.4 of the Credit Agreement is hereby deleted in its
entirety and the following is substituted in lieu thereof:

 

“Section 5.4 Restricted Distributions.

 

Such Credit Party will not, and will not permit any Subsidiary to, directly or
indirectly, declare, order, pay, make or set apart any sum for any Restricted
Distribution or accept any Restricted Distribution; provided that the foregoing
shall not restrict or prohibit Subsidiaries of any Borrower from making
dividends or distributions to such Borrower (and the acceptance by such Borrower
of such dividends and distributions) and shall not restrict or prohibit:

 

(a) dividends or distributions by COMSYS IT to Holdings, which are immediately
used by Holdings to pay taxes payable by Holdings;

 

(b) a dividend or distribution by VTP to PFI Holdings, which is immediately
further distributed by PFI Holdings to Holdings on the Closing Date to repay
existing Debt of Holdings to the extent permitted by and as specified in Section
4.7;

 

3



--------------------------------------------------------------------------------

(c) dividends or distributions by COMSYS IT to Holdings, which are immediately
used by Holdings to pay reasonable director fees payable by Holdings, so long as
before and after giving effect to any such dividend or distribution no Event of
Default shall have occurred and be continuing;

 

(d) dividends or distributions by COMSYS IT to Holdings, which are immediately
used by Holdings to pay administrative expenses, including without limitation
reimbursements of directors for actual out-of-pocket expenses incurred in
connection with attending board of director meetings and attorney fees, so long
as (A) before and after giving effect to any such dividends or distributions no
Event of Default shall have occurred and be continuing and (B) such payments do
not exceed $200,000 in the aggregate in any Fiscal Year;

 

(e) dividends or distributions by COMSYS IT to Holdings, which are immediately
used by Holdings to pay, in the ordinary course of business, liabilities of
Holdings in respect of (i) lease obligations, (ii) license obligations, (iii)
insurance premiums, (iv) the Restructuring Reserve, (v) the transactions
contemplated by the Venturi Staffing Purchase Agreement, (vi) other obligations
of Holdings incurred prior to the Closing Date and (vii) other liabilities
customarily incurred by public holding companies similarly situated, so long as
(x) with respect to obligations arising under leases and licenses, such leases
and licenses were entered into by Holdings prior to the Closing Date or
constitute renewals or extensions thereof (provided that such renewals or
extensions are on substantially the same terms and conditions as such leases and
licenses in effect on the Closing Date) and (y) all such payments (other than
payments in respect of the Restructuring Reserve and the transactions
contemplated by the Venturi Staffing Purchase Agreement) do not exceed
$5,000,000 in the aggregate in any Fiscal Year; and

 

(f) in the event any Lender elects to waive such holder’s pro rata share of any
mandatory prepayment in accordance with the terms and provisions set forth in
Section 2.1(e), dividends or distributions by COMSYS IT to Holdings, which are
immediately used by Holdings to redeem “Series A-1 Preferred Stock” (as defined
in the Holdings Certificate of Designations) in an amount not exceeding such
waived mandatory prepayment; and

 

(g) in the event Holdings issues and sells common stock of Holdings, redemptions
and repurchases by Holdings of the “Series A-1 Preferred Stock” (as defined in
the Holdings Certificate of Designations) made solely with the Net Cash Proceeds
of such issuance and sale, to the extent the Net Cash Proceeds of such equity
issuance and sale are not required to be applied as a mandatory prepayment of
the Loans in accordance with Section 2.1(c)(iii), and in any event, in an amount
not exceeding fifty percent (50%) of such Net Cash Proceeds.”

 

(g) Section 7.4. Section 7.4 of the Credit Agreement is hereby deleted in its
entirety and the following is substituted in lieu thereof

 

“Section 7.4 Minimum Revolving Loan Borrowing Availability.

 

4



--------------------------------------------------------------------------------

Until the Discharge of all First Lien Debt, the Credit Parties will not at any
time permit Net Borrowing Availability to be less than $4,975,000. For purposes
of this Section 7.4, Net Borrowing Availability as of any date of calculation
shall be calculated by reference to the Borrowing Base Certificate most recently
delivered to the First Lien Agent in accordance with the terms of the First Lien
Credit Agreement, with such adjustments as are appropriate (i) to accurately
reflect outstanding First Lien Loan amounts as of any such date of calculation,
(ii) for so long as the Restructuring Reserve is in effect, to accurately
reflect any expenditures in respect of the Restructuring not reflected in such
Borrowing Base Certificate and (iii) to accurately reflect any other credit
exposure as of such date of calculation, as determined by the First Lien Agent.
In the event the Borrowers shall at any time fail to deliver to the First Lien
Agent a Borrowing Base Certificate within the time period required under the
First Lien Credit Agreement, the First Lien Agent shall calculate Net Borrowing
Availability by reference to the most recently delivered Borrowing Base
Certificate, with such adjustments to the values of Eligible Billed Accounts and
Eligible Unbilled Accounts (as such terms are defined in the First Lien Credit
Agreement) as First Lien Agent deems appropriate in the exercise of its
reasonable credit judgment.”

 

(h) Section 9.1(j). Section 9.1(j) of the Credit Agreement is hereby deleted in
its entirety and the following is substituted in lieu thereof:

 

“(j) (1) any person or group of persons (within the meaning of the Securities
Exchange Act of 1934) (other than Wachovia Investors, Inc. and its Affiliates)
shall have acquired beneficial ownership (within the meaning of Rule 13d-3 under
the Securities Exchange Act of 1934) of fifty percent (50%) or more of the
issued and outstanding shares of capital stock of Holdings having the right to
vote for the election of the directors of Holdings under ordinary circumstances,
(2) Holdings shall cease to directly own and control one hundred percent (100%)
of each class of the outstanding equity interests of COMSYS IT and, prior to the
consummation of the PFI Equity Contribution, PFI Holdings, (3) COMSYS IT shall
cease to directly own and control one hundred percent (100%) of the equity
interests of COMSYS Services and COMSYS Limited and, following the consummation
of the PFI Equity Contribution, PFI Holdings, (4) each Borrower shall cease to,
directly or indirectly, own and control one hundred percent (100%) of each class
of the outstanding equity interests of each Subsidiary of such Borrower (except,
with respect to clauses (2), (3) and (4), to the extent permitted in Section
5.7(a)), (5) any “Change in Ownership,” “Fundamental Change,” or terms of
similar import occurs under the Holdings Certificate of Designations, or (6) a
period of ninety (90) consecutive days shall have elapsed during which Michael
Willis shall cease to be the chairman of the board, chief executive officer or
president of each Credit Party for any reason unless prior to the expiration of
such time, a replacement reasonably satisfactory to Administrative Agent shall
have been appointed and employed;”

 

(i) Following the consummation of the PFI Equity Contribution, all references in
the Credit Agreement and each other Financing Document to PFI Holdings shall be
deemed to refer to PFI LLC, a Delaware limited liability company.

 

5



--------------------------------------------------------------------------------

3. Consent. Effective as of the date hereof, upon satisfaction of the conditions
precedent set forth in Section 4 hereof, and in reliance upon the
representations and warranties of the Borrowers set forth in the Credit
Agreement and in this Amendment, and notwithstanding anything to the contrary
contained in the Credit Agreement or any other Financing Document, the
Administrative Agent, the Collateral Agent and the Lenders consent to the PFI
Equity Contribution, provided, that immediately upon the consummation of the PFI
Equity Contribution (i) PFI Holdings shall be a Domestic Wholly-Owned Subsidiary
of COMSYS IT, (ii) the Borrowers shall have provided evidence to the
Administrative Agent of the conversion of PFI Holdings from a c-corporation to a
limited liability company and of any name change effected by PFI Holdings, in
each case, certified by the Secretary of State of the State of Delaware, (iii)
the Borrowers shall have caused PFI Holdings to opt in to Article VIII of the
UCC and certificate all membership interests in PFI Holdings and the
certificates representing the same shall be securities governed by Article VIII
of the UCC, (iv) such certificated securities issued in the name of COMSYS IT,
together with assignments separate from certificates and irrevocable proxies
coupled with interest, shall be pledged to the Collateral Agent and delivered to
the First Lien Agent as contractual representative for the Collateral Agent
pursuant to the Second Lien Intercreditor Agreement, (v) COMSYS IT shall have
executed and delivered a Pledge Supplement in the form attached as Exhibit B to
that Pledge Agreement (COMSYS IT) dated as of the Closing Date by and between
COMSYS IT and the Collateral Agent and (vi) the Borrowers shall have complied
with all other requirements set forth in Section 4.12 of the Credit Agreement.

 

4. Conditions. The effectiveness of this Amendment is subject to the following
conditions precedent:

 

  (a) the execution and delivery of this Amendment by each Credit Party that is
a party hereto, the Administrative Agent, the Collateral Agent and the Lenders;

 

  (b) the delivery to the First Lien Agent, acting in its capacity as
contractual representative for the Collateral Agent, of the original promissory
note executed by COMSYS Limited and pledged to the Collateral Agent evidencing
the intercompany Debt of COMSYS Limited owing to the applicable Borrower;

 

  (c) the truth and accuracy of the representations and warranties contained in
Section 5 hereof; and

 

  (d) the delivery to Administrative Agent of a certified copy of the fully
executed consent and amendment to the First Lien Debt Documents regarding the
substance of this Amendment, in form and substance reasonably acceptable to the
Administrative Agent, and evidence that all conditions contained in such consent
and amendment (other than the effectiveness of this Amendment) have been
satisfied.

 

5. Representations and Warranties. Each Credit Party that is a party hereto
hereby represents and warrants to the Administrative Agent, the Collateral Agent
and each Lender as follows:

 

6



--------------------------------------------------------------------------------

  (a) the representations and warranties of the Borrowers and the other Credit
Parties contained in the Financing Documents are true and correct as of the date
hereof, except to the extent that any such representation or warranty relates to
a specific date, in which case such representation and warranty shall be true
and correct as of such earlier date;

 

  (b) the execution, delivery and performance by such Credit Party of this
Amendment are within its powers, have been duly authorized by all necessary
action pursuant to its Organizational Documents, require no further action by or
in respect of, or filing with, any governmental body, agency or official and do
not violate, conflict with or cause a breach or a default under any provision of
applicable law or regulation or of the Organizational Documents of any Credit
Party or of any agreement, judgment, injunction, order, decree or other
instrument binding upon it;

 

  (c) this Amendment constitutes the valid and binding obligation of the Credit
Parties that are parties hereto, enforceable against such Persons in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws relating to the enforcement of
creditor’s rights generally and by general equitable principles; and

 

  (d) no Default or Event of Default exists.

 

6. No Waiver. Except as expressly set forth herein, nothing contained herein
shall be deemed to constitute a waiver of compliance with any term or condition
contained in the Credit Agreement or any of the other Financing Documents or
constitute a course of conduct or dealing among the parties. Except as expressly
stated herein, the Administrative Agent, the Collateral Agent and Lenders
reserve all rights, privileges and remedies under the Financing Documents.
Except as amended or consented to hereby, the Credit Agreement and other
Financing Documents remain unmodified and in full force and effect. All
references in the Financing Documents to the Credit Agreement shall be deemed to
be references to the Credit Agreement as amended hereby.

 

7. Severability. In case any provision of or obligation under this Amendment
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

 

8. Headings. Headings and captions used in this Amendment (including the
Exhibits, Schedules and Annexes hereto, if any) are included for convenience of
reference only and shall not be given any substantive effect.

 

9. GOVERNING LAW; SUBMISSION TO JURISDICTION. THIS AMENDMENT SHALL BE GOVERNED
BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF ILLINOIS, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES. EACH CREDIT PARTY
HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN
THE COUNTY OF COOK, STATE OF

 

7



--------------------------------------------------------------------------------

ILLINOIS AND IRREVOCABLY AGREES THAT, SUBJECT TO THE ADMINISTRATIVE AGENT’S
ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
AMENDMENT OR THE OTHER FINANCING DOCUMENTS SHALL BE LITIGATED IN SUCH COURTS.
EACH CREDIT PARTY EXPRESSLY SUBMITS AND CONSENTS TO THE JURISDICTION OF THE
AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS. EACH CREDIT
PARTY HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS AND AGREES THAT ALL
SUCH SERVICE OF PROCESS MAY BE MADE UPON SUCH PERSON BY CERTIFIED OR REGISTERED
MAIL, RETURN RECEIPT REQUESTED, ADDRESSED C/O FUNDS ADMINISTRATOR AT THE ADDRESS
SET FORTH IN THE CREDIT AGREEMENT AND SERVICE SO MADE SHALL BE COMPLETE TEN (10)
DAYS AFTER THE SAME HAS BEEN POSTED.

 

10. WAIVER OF JURY TRIAL. EACH CREDIT PARTY, THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT AND THE LENDERS HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THE FINANCING DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY AND AGREES THAT
ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A
JURY.

 

11. Counterparts; Integration. This Amendment may be executed and delivered via
facsimile with the same force and effect as if an original were executed and may
be signed in any number of counterparts, each of which shall be an original,
with the same effect as if the signatures hereto were upon the same instrument.
This Amendment constitutes the entire agreement and understanding among the
parties hereto with respect to the subject matter hereof and supersedes any and
all prior agreements and understandings, oral or written, relating to the
subject matter hereof.

 

12. Reaffirmation. Each of the Credit Parties that is a party hereto, as debtor,
grantor, pledgor, guarantor, assignor, or in other any other similar capacity in
which such Credit Party grants liens or security interests in its property or
otherwise acts as accommodation party or guarantor, as the case may be, hereby
(i) ratifies and reaffirms all of its payment and performance obligations,
contingent or otherwise, under each of the Financing Documents to which it is a
party (after giving effect hereto) and (ii) to the extent such Credit Party
granted liens on or security interests in any of its property pursuant to any
such Financing Document as security for or otherwise guaranteed the Borrowers’
Obligations under or with respect to the Financing Documents, ratifies and
reaffirms such guarantee and grant of security interests and liens and confirms
and agrees that such security interests and liens hereafter secure all of the
Obligations as amended hereby. Each of the Credit Parties hereby consents to
this Amendment and acknowledges that each of the Financing Documents remains in
full force and effect and is hereby ratified and reaffirmed. The execution of
this Amendment shall not operate as a waiver of any right, power or remedy of
the Administrative Agent, the Collateral Agent or Lenders, constitute a waiver
of any provision of any of the Financing Documents (except as expressly set
forth herein) or serve to effect a novation of the Obligations.

 

8



--------------------------------------------------------------------------------

[remainder of page intentionally left blank;

signature page follows]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date set
forth above.

 

BORROWERS:

 

COMSYS SERVICES LLC, a Delaware limited liability company, and as successor by
merger to Venturi Technology Partners, LLC, as the Funds Administrator and as a
Borrower

By:   /s/ DAVID L. KERR

Name:

Title:

 

David L. Kerr

Senior Vice President—Corporate Development

 

COMSYS INFORMATION TECHNOLOGY SERVICES, INC., a Delaware corporation, and as
successor by merger to COMSYS Holding, Inc., as a Borrower By:   /s/ DAVID L.
KERR

Name:

Title:

 

David L. Kerr

Senior Vice President—Corporate Development

 

 



--------------------------------------------------------------------------------

OTHER CREDIT PARTIES:

 

COMSYS IT PARTNERS, INC., a Delaware corporation

By:   /s/ DAVID L. KERR

Name:

Title:

 

David L. Kerr

Senior Vice President—Corporate Development

 

PFI CORP., a Delaware corporation By:   /s/ DAVID L. KERR

Name:

Title:

 

David L. Kerr

Senior Vice President—Corporate Development



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

 

MERRILL LYNCH CAPITAL, a division of Merrill Lynch Business Financial Services
Inc., as Administrative Agent

By:   /s/ SCOTT E. GAST

Name:

Title:

 

Scott E. Gast

Vice President

 

COLLATERAL AGENT:

 

HERITAGE BANK, a Texas-chartered savings bank, as Collateral Agent

By:   /s/ DAVID DEADMAN

Name:

Title:

 

David Deadman, CFA

Chief Executive Officer



--------------------------------------------------------------------------------

LENDERS:

 

HIGHLAND FLOATING RATE ADVANTAGE FUND, as a Lender

By:   Highland Capital Management, L.P., its Investment Advisor     By:   /s/ R.
JOSEPH DOUGHERTY    

Name:

Title:

 

R. Joseph Dougherty

Senior Vice President, Secretary

 

HIGHLAND FLOATING RATE LIMITED LIABILITY COMPANY, as a Lender By:   Highland
Capital Management, L.P., its Investment Advisor     By:   /s/ R. JOSEPH
DOUGHERTY    

Name:

Title:

 

R. Joseph Dougherty

Senior Vice President, Secretary

 

ELF FUNDING TRUST I, as a Lender By:   Highland Capital Management, L.P., as
Collateral Manager     By:   /s/ DAVID LANCELOT    

Name:

Title:

 

David Lancelot

Treasurer

 

GLENEAGLES TRADING LLC, as a Lender By:    

Name:

Title:

   

 

BLUE SQUARE FUNDING LIMITED SERIES 3, as a Lender By:   /s/ DEBORAH O’KEEFFE

Name:

Title:

 

Deborah O’Keeffe

Vice President



--------------------------------------------------------------------------------

LOAN FUNDING IV LLC, as a Lender By:   Highland Capital Management, L.P., as
Portfolio Manager     By:   /s/ DAVID LANCELOT    

Name:

Title:

 

David Lancelot

Treasurer

 

RESTORATION FUNDING CLO, LTD., as a Lender By:   Highland Capital Management,
L.P., as Collateral Manager     By:   /s/ DAVID LANCELOT    

Name:

Title:

 

David Lancelot

Treasurer

 

HIGHLAND LOAN FUNDING V LTD., as a Lender By:   Highland Capital Management,
L.P., as Collateral Manager     By:   /s/ DAVID LANCELOT    

Name:

Title:

 

David Lancelot

Treasurer

 

PAM CAPITAL FUNDING LP, as a Lender By:   Highland Capital Management, L.P., as
Collateral Manager     By:   /s/ DAVID LANCELOT    

Name:

Title:

 

David Lancelot

Treasurer

 

HIGHLAND LEGACY LIMITED, as a Lender By:   Highland Capital Management, L.P., as
Collateral Manager     By:   /s/ DAVID LANCELOT    

Name:

Title:

 

David Lancelot

Treasurer



--------------------------------------------------------------------------------

HIGHLAND OFFSHORE PARTNERS, L.P., as a Lender By:   Highland Capital Manager,
L.P., as General Partner     By:   /s/ DAVID LANCELOT    

Name:

Title:

 

David Lancelot

Treasurer

 

LOAN FUNDING VII LLC, as a Lender By:   Highland Capital Management, L.P., as
Collateral Manager     By:   /s/ DAVID LANCELOT    

Name:

Title:

 

David Lancelot

Treasurer

 

JZ EQUITY PARTNERS PLC, as a Lender By:   /s/ DAVID W. ZALAZNICK

Name:

Title:

 

David W. Zalaznick

Investment Advisor

 

GOLDENTREE CAPITAL SOLUTIONS FUND, as a Lender By:   GoldenTree Asset
Management, L.P.     By:   /s/ THOMAS H. SHANDELL    

Name:

Title:

 

Thomas H. Shandell

Partner

 

GOLDENTREE CAPITAL SOLUTIONS OFFSHORE FUND, as a Lender By:   GoldenTree Asset
Management, L.P.     By:   /s/ THOMAS H. SHANDELL    

Name:

Title:

 

Thomas H. Shandell

Partner



--------------------------------------------------------------------------------

ORIX FINANCE CORP I, as a Lender By:   /s/ CHRISTOPHER L. SMITH

Name:

Title:

 

Christopher L. Smith

Authorized Representative